Order, Supreme Court, New York County (Gabel, J.), entered October 19, 1982, which, inter alia, awarded the plaintiff wife temporary alimony in the sum of $650 per week, retroactive to July 6, 1982, and directed defendant to pay the sum of $5,000 to plaintiff’s attorney as and for counsel fees, unanimously modified, on the law and the facts, and in the exercise of discretion, without costs or disbursements, to reduce the award of temporary alimony to $400 per week and to strike the provision for counsel fees and, except as thus modified, affirmed. Appeal from order of the same court, entered March 8, 1983, dismissed as nonappealable, without costs or disbursements. In this preequitable distribution case, taking into account the wife’s needs and the parties’ preseparation standard of living (see Ganin v Ganin, 92 AD2d 489), we believe that the award of temporary alimony was excessive to the extent indicated. No showing of necessity or inability to pay was made, as is required, to justify the award of counsel fees. (See Patron v Patron, 53 AD2d 822, app dsmd 40 NY2d 582.) Concur — Kupferman, J. P., Sullivan, Ross, Bloom and Alexander, JJ.